department of the treasury internal_revenue_service washington d c -- commissioner tax exempt and government entities divisiofdex no aug ep at t legend taxpayer a taxpayer b ira x ira y ira z company m company n company o sum p dear this letter is supplemented by additional correspondence dated submitted on your behalf by your authorized in response to a letter dated _ representative in which you request relief under sec_301_9100-3 of the procedure and administration regulations the regulations the following facts and representations have been submitted taxpayer b maintained ira x an individual_retirement_arrangement described in sec_408 of the internal revenue page the code with company m the amount converted from ira x to ira y was sum p code taxpayer b converted ira x into roth_ira y also with company m taxpayer b also rolled a legitimate roth_ira into ira y date ira y was transferred in a broker-to-broker transfer to ira z maintained by company n and administered by company o in date - in in march of taxpayer b realizing she was not eligible for the conversion because her and taxpayer a’s combined adjusted_gross_income exceeded the dollar_figure limit filed a request form with company n to recharacterize her roth_ira_conversion back to a traditional_ira due to administrative errors within company n was not completed recharacterization had not occurred and taxpayers a and b filed their combined federal_income_tax return b subsequently discovered that the recharacterization had not been completed of the regulations was submitted prior to the service’s discovering taxpayer b’s ineligibility to convert ira x into a roth_ira or taxpayer b’s failure to recharacterize roth_ira z back to a traditional_ira this request for relief under section taxpayer b was unaware that the the recharacterization taxpayer based on the above facts and representations you request a ruling that pursuant to sec_301_9100-3 of the regulations taxpayer b be granted a period of not more that six months from the date of this ruling letter to recharacterize roth_ira z to a traditional_ira with respect to your request for relief under section of the of the regulations sec_408a internal_revenue_code and sec_1_408a-5 of the income_tax regulations the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee- to-trustee transfer of the ira contribution plus earnings to the other type of ira contribution is treated as having been made to the transferee ira and not the transferor ira and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer’s federal_income_tax return for the year of the contribution in a recharacterization the ira under sec_408a sec_1_408a-5 question and answer-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira toa page a the taxpayer must notify the roth_ira trustee of roth_ira the taxpayer’s intent to recharacterize the amount taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and transfer the trustee must make the the code sec_408a provides in relevant part that an individual with adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 question and answer-2 of the i t regulations provides in summary that an individual with modified adjusted gross in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during a taxable_year sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations provide guidance concerning requests for relief submitted to the service on or after december sec_301_9100-1 of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 lists certain elections for which section automatic extensions of time to file are granted of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in section requested in this case is not referenced in section the relief sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that good_faith and granting relief would not prejudice the interests of the government the taxpayer acted reasonably and in sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good page ii if the taxpayer inadvertently if its request for sec_301_9100-1 relief is faith i filed before the failure to make a timely election is discovered by the service failed to make the election because of intervening events beyond the taxpayer's control make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election advice of the service or on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the taxpayer reasonably relied upon written the taxpayer reasonably relied if the taxpayer failed to the election iii iv v sec_301_9100-3 ii of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer’s receipt of a ruling granting relief under this section in this case taxpayers b was not eligible to convert traditional_ira x into roth_ira y since taxpayer a s and b’s combined modified_adjusted_gross_income for exceeded dollar_figure taxpayers a and b timely filed their joint federal_income_tax return therefore it determine whether the taxpayers are eligible for relief under ‘the provisions of sec_301_9100-3 of the regulations is necessary to in this case taxpayer b was ineligible to convert her ira x to roth_ira y since taxpayer a’s and taxpayer b’s combined adjusted_gross_income exceeded dollar_figure taxpayer b requested that her roth_ira be recharacterized as a traditional non-roth ira and until she discovered otherwise believed that the recharacterization had been completed realizing that the recharacterization had not been completed in a timely manner taxpayer b requested an extension of time to perform the recharacterization calendar_year is not a closed tax_year however upon with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met b has acted reasonably and in good_faith with respect to making the election to recharacterize her roth_ira z as a traditional_ira you have met the requirements of clauses i sec_301_9100-3 of the regulations specifically the service has concluded that and that taxpayer therefore you and of a page are granted an extension of six months from the date of the issuance of this letter_ruling to so recharacterize this ruling assumes that that the above iras qualify under sec_408 of the code at all relevant times no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it may not be used or cited as precedent sec_6110 k of the code provides that it pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative -- if vou have anv questions concerning this ruling please contact at at sincerely yours joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of ruling letter notice of intention to disclose cc
